Filed 8/27/14 P. v. Cortez CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B255793

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA414681)
         v.

CARLOS CORTEZ,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Los Angeles County. Leslie
A. Swain, Judge. Affirmed.
         Richard B. Lennon, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                      ____________________________
       On August 9, 2013 at 3:55 a.m., appellant Carlos Cortez and his three companions
assaulted and robbed two men. The victims identify as gay and were called “faggots”
repeatedly, and one of the assailants brandished a gun.
       Appellant was charged with robbery (Pen. Code, § 211), attempted robbery (Pen.
Code, §§ 664/211), and two counts of assault by force (Pen. Code, § 245, subd. (a)(4)).
Appellant was alleged to have committed the crimes with a firearm for the benefit of a
street gang (Pen. Code, § 186.22, subd. (b)(1), Pen. Code, § 12022.53, subd. (b)), and
was also subject to a hate crime enhancement. (Pen. Code, § 422.75, subd. (b).)
Appellant filed a Penal Code section 995 motion to challenge the gun use allegation, and
it was amended to allege only that a principal in offense, not appellant himself, was
armed with a gun. The assault charge was amended to allege assault with a gun rather
than by force. (Pen. Code, § 245, subd. (a)(2).)
       Appellant pled no contest to robbery and one of the assault charges, and admitted
the gang, gun, and hate crime enhancements. The court sentenced appellant to 12 years
in state prison and awarded him 198 days actual custody credit and 30 days good
time/work time credit. He was also assessed a $10 crime prevention fine (Pen. Code, §
1202.5), a $30 criminal convictions assessment (Gov. Code, § 70373), and a $40 court
operations assessment (Pen. Code, § 1465.8, subd. (a)(1)). A $300 restitution fine (Pen.
Code, § 1202.4(b)), and a $300 mandatory supervision restitution fine (Pen. Code, §
1202.45) were also assessed and suspended.
       Appellant filed a timely appeal. We appointed counsel to represent him on appeal.
After examining the record, counsel filed an opening brief raising no issues and asking
this court to review the record independently. We advised appellant he had 30 days to
submit any contentions or issues he wished us to consider. He filed a letter brief in which
he argued that at the sentencing hearing he was unaware he was admitting the truth of the
firearm, hate crime, and gang allegations.
       The argument is without merit. At sentencing, the trial court asked appellant, “As
to the allegation pursuant to Penal Code section 186.22(b) that the crime was committed
for the benefit of, at the direction of and in association with a criminal street gang, do you


                                              2
admit or deny this allegation?” Appellant replied, “Admit.” The court asked, “As to the
allegation pursuant to Penal Code section 12022.53(b) that a principal, meaning someone
other than you, used a firearm, do you admit or deny this allegation?” Appellant replied,
“Admit.” The court asked, “As to the allegation pursuant to Penal Code section 422.75,
that is, that the crime was committed as a hate crime, do you admit or deny this
allegation?” Appellant replied, “Admit.” His counsel stipulated to a factual basis for the
admissions and the court found them to be true. The record thus reflects that appellant
knowingly admitted the firearm, hate crime, and gang allegations.
       We have examined the rest of the record and are satisfied that appellant’s counsel
has fully complied with the responsibilities set forth in People v. Kelly (2006) 40 Cal. 4th
106, 109-110 and People v. Wende (1979) 25 Cal. 3d 436, 441. Appellant’s no contest
plea and failure to obtain a certificate of probable cause limit the potential scope of
appellant’s appeal to “[g]rounds that arose after entry of the plea and do not affect the
plea’s validity” or “[t]he denial of a motion to suppress evidence under Penal Code
section 1538.5.” (Cal. Rules of Court, rule 8.304(b); see Pen. Code, § 1237.5.) The
record fails to demonstrate any such issue exists.
                                      DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.



                                                          CHANEY, Acting P. J.

We concur:


              JOHNSON, J.


              MILLER, J.*

       *
          Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                              3